Appleton, C. J.
The question presented for determination is whether the defendant is entitled upon the facts found by the referees to betterments.
The lots owned by these parties originally belonged to Willard Thompson, who on October 16, 1852, conveyed to Thomas R. Thompson the lot of the plaintiff, and on October 29, 1852, to Erastus Gowen the lot of the defendant.
It appears that as early as 1853, Gowen entered on the lot conveyed to T. R. Thompson (now plaintiff’s) under a verbal contract for its purchase at the price of $75.00, towards which he paid $31.00. While so occupying he erected the buildings in question, but subsequently he declined to complete his contract.
This occupancy by Gowen was not adverse to the title of the owner. It was in subserviency thereto. It was under a contract to purchase, which was in part performed. Gowen had no claim tó betterments. Treat v. Strickland, 23 Maine, 234; Moore v. Moore, 61 Maine, 417. The buildings erected became affixed to and a part of the realty.
On March 14, 1874, Thomas R. Thompson conveyed his lot to one George. As there were no betterments as between him, and Gowen, this .conveyance gave George the lot and buildings.. George in his deed conveyed the land excepting the buildings.. But it is of no importance in the decision of this case whether-*214the buildings belong to George or the plaintiff. The defendant :has no title to them.
On March 12, 1873, Gowen conveyed his lot to the tenant "with buildings thereon.” The defendant entered and is in possession and claims betterments for the buildings. They are not on the lot conveyed to him as found by the referees. But suppose he entered into possession of the land holding it adversely from the date of his deed, he cannot claim compensation for what Gowen did. Gowen had no claim for betterments and having none, could convey none. The defendant has made no improvements. Kennebec Purchase v. Kavanagh, 1 Greenl. 348. He cannot claim any benefit of those made by his grantor who made them when he was in occupancy of the premises by permission of the owner and under a contract to purchase.

Motion overruled. Judgment for plaintiff.

Danforts, Virgin, Peters and Stmonds, JJ., concurred.